ALLOWABILITY NOTICE
Information Disclosure Statement (IDS)
The information disclosure statements submitted on December 2, 2020 and November 12, 2021, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., as suggested by Gangadhar et al., US 10028193 B2, computing a measure based on a plurality of signal measurements, each of the plurality of signal measurements determined by one of a plurality of access points (APs), the plurality of APs including a first AP and a second AP (column 3 lines 2-6, column 10 lines 64-67, column 11 lines 8-13, column 22 lines 17-22); and instructing a wireless terminal to transition from the first AP to the second AP (column 13 lines 21-32).
	However, said prior art, either alone or combined with further searched references by other, is believed to fail to disclose each and every detail of the claimed invention as specifically recited by at least independent claims 1, 10, and 16, particularly, determining, with respect to each of the plurality of APs, one or more differences between the measure and one or more signal measurements of the plurality of signal measurements that were determined by the respective access point (AP); determining a normalized value for each of the one or more differences; aggregating, with respect to each of the plurality of APs, the one or more normalized differences, the instructing the wireless terminal to transition from the first AP to the second AP being based on the normalized value of the one or more differences for the first AP and the normalized value of the one or more differences for the second. Therefore, said claims are believed to be allowable.
Claims 2-9, 11-15, and 17-20 are also believed to be allowable by virtue of their dependency on claims 1, 10, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., traffic management in distributed wireless communication systems and mobile intelligent roaming.
US 10117065 B1		US 10028193 B2		US 8204029 B2
US 20080095048 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 11, 2022